Citation Nr: 9933878	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include recurrent lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to September 
1979, and from November 1981 to April 1994.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1997 rating 
decision from the No. Little Rock, Arkansas, Regional Office 
(RO).


FINDING OF FACT

Chronic lumbosacral strain is of service origin.


CONCLUSION OF LAW

Chronic lumbosacral strain was incurred during active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded in that the claim is a plausible that is meritorious 
on its own or capable of substantiation. See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the inservice and post 
service medical records showing low back problems.  The Board 
is alas satisfied that the statutory duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The service medical records reveal that, at the time of 
examination for entrance into her first period of active 
service in November 1974, the veteran denied a medical 
history of recurrent back pain, arthritis, rheumatism or 
bursitis, and bone, joint or other deformity.  The clinical 
evaluation of the spine and musculoskeletal system were 
indicated to have been normal.  In January 1979, the veteran 
was seen for complaints of back pain.  The diagnosis was 
muscle strain.  The report of the veteran's separation 
medical examination for her first period of active service 
has not been furnished by the appropriate service department. 

The report of the veteran's enlistment medical examination 
for her second period of active service was not available for 
review.  In July 1985, the veteran was seen for complaints of 
low back pain, especially with moving.  The veteran stated 
that she probably picked up something wrong.  The examiner's 
diagnostic assessment was probable pulled muscles of the 
back.  She was seen later in July 1995 for back pain for two 
weeks.  She reported that there was pain in the left hip.  
The impression was gluteus maximus pain (strain).  She was 
seen in September 1985 for left hip pain.

The report of the veteran's separation medical examination 
from his second period of active service performed in 
February 1994 showed that the clinical evaluation of the 
spine and musculoskeletal system were indicated to have been 
normal.  Moreover, there is no indication from the service 
medical records from her second period of active service that 
any arthritic process involving the lumbar spine was 
clinically established by diagnostic testing during service.

The veteran was seen at a VA outpatient clinic in August 1995 
for low back pain.  It was reported that it flared 3 to 4 
weeks.  The impression was chronic low back pain.  She was 
seen in September 1995 at which time she reported low back 
pain since the 1980s.  A VA examination was conducted in 
April 1996.  An evaluation of the musculoskeletal system 
showed no abnormality of the low back.

The veteran was seen at a VA outpatient clinic in July 1996 
for low back pain, which had been present for two weeks.  She 
was seen again in October 1996 and February 1997.  The 
impressions included fibromyalgia syndrome and history of 
degenerative joint disease. 

AVA orthopedic examination was conducted in May 1997.  At 
that time, the veteran reported a history of having low back 
pain since 1987.  She reported that she handled heavy 
communications equipment during active service and that she 
gradually developed back pain as a result of this lifting 
activity.  She also reported complaints of lumbosacral pain, 
which radiates through the buttock, down the left lower 
extremity into the back of the outer calf.  The examiner 
noted that VA X-rays of the lumbar spine dated in May 1997 
were indicated to have been normal.  The examiner concluded 
that the veteran had a diagnosis of recurrent lumbosacral 
strain, postural and stress related.  The examiner also 
concluded that the veteran's symptoms were not due to 
fibromyalgia.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe lumbar spine pain, 
a diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this regard, the service medical records show that she was 
seen in 1985 for low back complaints.  She was first seen 
following service in August 1995 for low back pain.  This is 
approximately 16 months after service.  Additionally, at that 
time the low back pain was described as chronic.  The veteran 
on several occasions has stated in her clinical history that 
the pain had been present since the 1980s.  The Board finds 
this history competent and credible.  Furthermore, during the 
recent VA examination, the examiner diagnosed the low back 
complaints as recurrent lumbosacral strain.  As such, the 
Board finds that the low back disability is chronic in 
nature.  The inservice complaints represent the intial 
manifestations of the chronic lumbosacral strain. 
Accordingly, it is the Board's judgment that the chronic 
lumbosacral strain is of service origin.


ORDER

Entitlement to service connection for lumbosacral strain is 
granted.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

